DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 08/30/2022 have been entered. Claims 1, 3-9, and 11-23 are currently pending. Applicant’s amendments are sufficient to overcome each and every 112(b) set forth in the Non-Final Office Action dated 3/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 recites “The kit of claim 16, in which the at least a portion of the crank frame, the at least a portion of each of the plurality of crosshead frames, and the at least a portion of the plurality of first stay rods are exposed to the ambient environment when the power end assembly is in a fully assembled state.” However, the previously presented claim 16 recites “in which at least a portion of the crank frame, at least a portion of each of the plurality of crosshead frames, and at least a portion of the plurality of first stay rods are exposed to the ambient environment when the power end assembly is assembled.” There appears to be not patentable difference with the new claim 23 and the independent claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4494415 (Elliston hereinafter).
Regarding claim 16, Elliston teaches a multiplex pump that discloses a crank frame configured to house a crankshaft (Crank frame surrounding crankshaft 120 in Figures 3 and 4); in which the crank frame is of single-piece construction (The frame body 14 is shown as a single piece construction); a plurality of crosshead frames, each crosshead frame having opposed front and rear surfaces (Figure 3, webs 106 to body 57) and configured to house a crosshead (Figure 3), the plurality of crosshead frames configured to be positioned offset from the crank frame and in a side-by-side relationship (Crosshead section along 150 with front surface at around 57 and rear surface at around 106 and the plurality is a given due to the system being a triplex pump); a plurality of pony rods, each pony rod configured to be attached to a crosshead in a one-to-one relationship such that each pony rod projects from the front surface of a corresponding crosshead frame (Pony rods 84), and a plurality of first stay rods, each first stay rod configured to traverse the crank frame, and one of the plurality of crosshead frames (First Stay rods 62 and seen in Figure 3 at ends 48); in which at least a portion of the crank frame, at least a portion of each of the plurality of crosshead frames, and at least a portion of the plurality of first stay rods are exposed to the ambient environment when the power end assembly is assembled (Under the broadest reasonable interpretation, the power end assembly will feature the crank case and crossheads exposed to the environment and during assembly the ends of 62 at 63 will be exposed to the ambient environment along with portions of 62 extending towards 44).
Regarding claim 18, Elliston teaches reciprocating pump assembly (Figure 1 with Column 1 Lines 6-9) that discloses the assembled kit of claim 16 (See claim 16 above).
Regarding claim 19, Elliston’s modified teachings are described in claim 16 where Elliston further discloses individually positioning each of the plurality of crosshead frames in a side-by- side relationship and offset from the crank frame so that each crosshead frame aligns with the crank frame (When assembling the triplex pump of Elliston this step will be accomplished in order to place the crank frames); and extending the plurality of stay rods through the plurality of crosshead frames and into the crank frame (Inherent to lock the crank frames into pace with stay rods 62).
Regarding claim 20, Elliston teaches reciprocating pump assembly (Figure 1 with Column 1 Lines 6-9) that discloses the apparatus of claim 18 (See claim 18 above); and a fluid end assembly attached to the power end assembly (Figure 1, fluid end assembly at 26).
Regarding claim 23, Elliston’s modified teachings are described in claim 16 where Elliston further discloses that at least a portion of the crank frame, the at least a portion of each of the plurality of crosshead frames, and the at least a portion of the plurality of first stay rods are exposed to the ambient environment when the power end assembly is in a fully assembled state (Under the broadest reasonable interpretation, the power end assembly will feature the crank case and crossheads exposed to the environment and during assembly the ends of 62 at 63 will be exposed to the ambient environment along with portions of 62 extending towards 44).

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
A review of the proposed arguments regarding the rejection of claim 16 have been reviewed however they have not been found to be persuasive.  A change to the rejection of claim 16 was made with respect to the amendments set forth in the claim set dated 08/30/2022. The rejection of claim 16 now relies on Elliston’s crosshead frame formed between 57 and webs 106 with the pony rods 84 being called out now. For at least these reasons, Applicant’s arguments regarding the new claim language of claim 16 are not found to be persuasive in light of the current rejection set forth above. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 recites “a central support plate configured to be positioned between the crank frame and the plurality of crosshead frames; and a plurality of second stay rods, each second stay rod configured to attach to the central support plate and traverse one of the plurality of crosshead frames; in which at least a portion of the central support plate, and at least a portion of the plurality of second stay rods are exposed to the ambient environment when the power end assembly is assembled.” The new interpretation of Elliston in the rejection above makes the rejection of claim 17 highly improbable due to the required extensive modifications. 
Claims 1, 3-9, and 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 has been amended to recite “a crank section comprising a crank frame, the crank frame bounded by opposed front and rear surfaces and housing a crankshaft; a crosshead section offset from the crank section, the crosshead section bounded by opposed front and rear surfaces and comprising a plurality of crossheads; in which the crosshead section is configured to be positioned offset from a connector section; in which the front surface of the crank frame is positioned intermediate the rear surface of the crosshead section and the rear surface of the crank frame; a central support plate positioned between the rear surface of the crosshead section and the front surface of the crank frame; a first set of stay rods that traverse the crank section and the crosshead section, but are not configured to traverse the connector section, and a second set of stay rods that traverse the crosshead section, but not the crank section and are configured to be attached to the connector section; in which an end of each of the second stay rods is attached to the central support plate.” The further clarifications of the crank frame and crosshead section would require extensive modifications to modify the Elliston reference to read on the new claim 1 language. For at least this reason, independent claim 1 and dependent claims 3-7 and 21 are found to be allowable over the prior art. 
Claim 8 has been amended to recite “An apparatus, comprising: a power end assembly, comprising: a crank section comprising a crank frame, the crank frame bounded by opposed front and rear surfaces and housing a crankshaft; a crosshead section offset from the crank frame, the crosshead section bounded by opposed front and rear surfaces and comprising a plurality of crossheads; in which the front surface of the crank frame is positioned intermediate the rear surface of the crosshead section and the rear surface of the crank frame; a rear support plate abutting the rear surface of the crank frame, and a plurality of first stay rods traversing the crank frame, and the crosshead section, and the rear support plate.” In the same manner as independent claim 1, the further clarifications of the crank frame and crosshead section would require extensive modifications to modify the Elliston reference to read on the new claim 8 language. For at least this reason, independent claim 8 and dependent claims 9, 11-15, and 22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746